 Case 2:20-cv-11486-NGE-EAS ECF No. 12, PageID.92 Filed 11/23/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ARMSTRONG STEAMSHIP COMPANY,

              Plaintiff/Counter-Defendant,
                                                        No. 20-11486
v.
                                                        Hon. Nancy G. Edmunds
IDA BATAIN,

           Defendant/Counter-Plaintiff.
_______________________________________/

                       ORDER DENYING PLAINTIFF’S MOTION
                        FOR PRELIMINARY INJUNCTION [4]

       Plaintiff Armstrong Steamship Company filed suit against Defendant Ida Batain,

seeking a declaration that Defendant is not entitled to maintenance and cure benefits

under the general maritime law of the United States. The matter is now before the

Court on Plaintiff’s motion for a preliminary injunction. (ECF No. 4.) Defendant has not

responded to the motion. The Court finds that the facts and legal arguments are

adequately presented in the motion and brief and that the decision process would not

be significantly aided by oral argument. Therefore, pursuant to Eastern District of

Michigan Local Rule 7.1(f)(2), Plaintiff’s motion will be resolved as submitted. For the

reasons discussed below, the Court DENIES Plaintiff’s motion for a preliminary

injunction.

I.     Background

       The following allegations are set forth in Plaintiff’s verified complaint. (ECF No.

1.) On January 2, 2019, Defendant was serving as an Assistant Steward abroad a

Great Lakes freighter, which is owned and operated by Plaintiff, when she reported

                                             1
Case 2:20-cv-11486-NGE-EAS ECF No. 12, PageID.93 Filed 11/23/20 Page 2 of 6




having pain in her right arm. Defendant departed the vessel the next day and has not

returned to work since.

       Defendant was employed pursuant to the terms of collective bargaining

agreement between Plaintiff and the Seafarers International Union. Accordingly,

Plaintiff began paying Defendant maintenance benefits at a rate of $40 per day. Plaintiff

made payments for one week, until January 10, 2019, for a total of $280. On January

14, 2019, Plaintiff informed Defendant that in order to determine whether she was

entitled to any further maintenance and cure benefits, she was required to provide

medical documentation. (ECF No. 1-1.) Plaintiff also sent Defendant a check in the

amount of $213.25, reimbursing her for travel and meal expenses she incurred when

she departed the vessel. Because Defendant and her physicians did not submit any

medical documentation in response to Plaintiff’s request, Plaintiff suspended the

payment of further maintenance and cure benefits to Defendant.

       On March 1, 2019, Plaintiff received a letter sent on behalf of Defendant. The

letter stated that Defendant was injured while in the service of her ship and had not

received any maintenance payments. (ECF No. 1-2.) She demanded payment of those

benefits in the amount of $45 per day. Plaintiff responded, requesting in part that

Defendant explain the basis for the claim that she was entitled to benefits at this rate,

which Plaintiff alleges is in excess of the rate set forth in the collective bargaining

agreement, as well as that she provide medical documentation as previously requested.

(ECF No. 1-3.)

       On October 7, 2019, Plaintiff received medical records from Defendant, which

indicated in part that she had undergone a cervical fusion in October 2018 and had



                                              2
 Case 2:20-cv-11486-NGE-EAS ECF No. 12, PageID.94 Filed 11/23/20 Page 3 of 6




been involved in a motor vehicle accident in December 2018 in which she apparently

sustained a cervical spine injury. Defendant also underwent a MRI of the cervical spine

that month. Medical records also indicated that a physician recommended an additional

surgical procedure of the cervical spine in March 2019 and that these symptoms were

present since the December 2018 motor vehicle accident. Plaintiff avers that the first

documented indication of any workplace injury were from records dated June 2019,

when the same physician recommended a lumbar fusion surgery due to low back pain

that was allegedly a result of an injury in January 2019 that took place abroad an

offshore ship while twisting and holding a heavy pan of meat.

       Plaintiff argues that Defendant is not entitled to maintenance and cure benefits

because her injury did not arise while she was in the service of her vessel and also

because she concealed material information—her previous injury and the motor vehicle

accident—from her pre-employment medical screening questionnaire. Defendant has

filed a counterclaim against Plaintiff for negligence, alleging she was injured on board

the ship when a 20-pound frozen corned beef brisket fell on her. (ECF No. 7.)

II.    Legal Standard

       “A preliminary injunction is an extraordinary remedy which should be granted

only if the movant carries his or her burden of proving that the circumstances clearly

demand it.” Overstreet v Lexington-Fayette Urban County Gov’t, 305 F.3d 566, 573

(6th Cir. 2002). “The purpose of a preliminary injunction is merely to preserve the status

quo until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390,

395 (1981); Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d

535, 542 (6th Cir. 2007). The Sixth Circuit has held that a court must consider the



                                            3
 Case 2:20-cv-11486-NGE-EAS ECF No. 12, PageID.95 Filed 11/23/20 Page 4 of 6




following four factors when deciding whether to issue a preliminary injunction: “1.

Whether the movant has shown a strong or substantial likelihood or probability of

success on the merits. 2. Whether the movant has shown irreparable injury. 3. Whether

the preliminary injunction could harm third parties. 4. Whether the public interest would

be served by issuing the preliminary injunction.” Frisch’s Rest., Inc. v. Shoney’s Inc.,

759 F.2d 1261, 1263 (6th Cir 1985) (internal quotation marks and citation omitted).

These are “factors to be balanced, not prerequisites that must be met.” In re DeLorean

Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985).

III.   Analysis

       Plaintiff requests that the Court enter a preliminary injunction declaring that

Defendant is not entitled to maintenance and cure benefits under the general maritime

law of the United States. Plaintiff avers that injunctive relief is necessary “to avoid the

irreparable harm presented by providing [Defendant] with maintenance and cure

benefits to which she is not legally entitled” and “to avoid the specter of punitive

damages arising from [Plaintiff] not paying maintenance and cure benefits.” (ECF No.

4, PgID 38.)

       Plaintiff notes that while the general maritime law of the United States provides

for the payment of maintenance and cure benefits to a seawoman who falls ill or

becomes injured in the service of his vessel, a seawoman is not entitled to those

benefits if she intentionally misrepresents or conceals material medical facts in a pre-

hiring medical examination or interview. See West v. Midland Enters., Inc., 227 F.3d

613, 617 (6th Cir. 2000). Plaintiff relies on the allegations in its verified complaint to

argue that because Defendant misrepresented or concealed material facts regarding



                                              4
Case 2:20-cv-11486-NGE-EAS ECF No. 12, PageID.96 Filed 11/23/20 Page 5 of 6




her health in her pre-employment medical screening questionnaire, she is not entitled to

maintenance and cure benefits. Even if this were sufficient to establish Plaintiff has a

strong likelihood of success on the merits, the Court finds that Plaintiff has not met its

burden of proving it is entitled to the extraordinary remedy of a preliminary injunction.

Because Plaintiff is no longer paying Defendant benefits, a preliminary injunction is not

necessary to prevent Plaintiff from undergoing irreparable injury before a decision on

the merits can be rendered. For the same reason, the public interest does not weigh in

favor of granting Plaintiff’s motion. Nor is the possibility that Defendant may be

awarded punitive damages in the future a sufficient basis for granting Plaintiff the relief it

seeks. A preliminary injunction “is not a preliminary adjudication on the merits but

rather a device for preserving the status quo and preventing the irreparable loss of

rights before judgment.” See Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d

1415, 1422 (9th Cir. 1984). Because Plaintiff is not facing any irreparable loss of rights,

a preliminary injunction is not needed. Thus, even though there is no evidence that an

injunction would cause substantial harm to others, the Court denies Plaintiff’s motion for

a preliminary injunction.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion for a preliminary injunction is

DENIED.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge


Dated: November 23, 2020

                                              5
Case 2:20-cv-11486-NGE-EAS ECF No. 12, PageID.97 Filed 11/23/20 Page 6 of 6




I hereby certify that a copy of the foregoing document was served upon counsel of record
on November 23, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           6
